On Rehearing

BRADLEY, Judge.
Petitioner, in its application for rehearing, takes issue with our conclusion that Garrett, supra, had the effect of overruling McCord, supra, and Loveman, supra.
The premise upon which McCord and Loveman were decided was that since the statute, i. e., Section 477, supra, did not specifically include the State, then the State was not to be allowed the benefits of its provisions.
Whereas, Garrett, expressly stated that even though Section 216, supra, did not specifically include the State, yet it was the intention of the Legislature to have the State included in its provisions because the State can be a plaintiff in civil actions.
The applicable terms of Sections 477 and 216 are rather general in that they refer to “either party to a civil suit,” and to “defendant” and “plaintiff,” but neither one by its terms, attempts to define who can be a party or a plaintiff or a defendant.
As we have seen, the State can be a “plaintiff” and by that fact can also come within the purview of the provision “either party to a civil suit;” yet in one case— and the older one — the Supreme Court says because the State is not specifically named in the statute, it cannot be said to come within its terms, but in a later case — much later — the Supreme Court says that even though the State is not specifically included in its provisions, nevertheless, it is so included by implication because the State can be a plaintiff in a civil action.
Well, the State could be and was the plaintiff in many civil cases during the times of McCord and Loveman, but the Supreme Court did not say then that the State was included in Section 477 by implication.
And that is the very reason why we concluded that Garrett had, in effect, overruled McCord and Loveman, because of this change of attitude toward the status of the State insofar as Sections 216 and 477 were concerned.
Then petitioner says, but the Supreme Court made it clear in Garrett that the change in attitude as to the status of the State in practice and procedure matters applied only to pleading problems and not to evidence matters, and has said that a bill of particulars aids in narrowing the issues and succinctly informing the defendant of what he is going to be called on to defend.
But, the Supreme Court also has said that the purpose of Section 216 is to prevent surprise, Boaz Bank v. Nailer, 213 Ala. 314, 104 So. 793, and because it is remedial in nature should be liberally construed. Ex parte Darring, 242 Ala. 621, 7 So.2d 564.
And, in Darring, supra, the Supreme Court stated:
“Like statutory discovery on interrogatories, this statute (speaking of Title 7, Section 216, Code of Alabama 1940, as Recompiled 1958, previously referred to in the opinion) looks to advance information.”
*58The Supreme Court in Darring, supra, does not appear to be making any distinction between pleading and evidence tools, but, in fact seems to be lumping them together for the purpose of enumerating the various procedural tools that are available to a party litigant.
As we said in the original opinion, the purpose of discovery tools is to prevent surprise at the trial, educate the parties in advance of trial as to the real value of their claims; to simplify and narrow the issues, and to give greater assistance to the parties in ascertaining the truth.
A procedural tool, whether it be mainly concerned with pleading or whether it be concerned with gathering evidence for use at the trial, is for the purpose of simplifying the issues, preventing surprise, ascertaining the truth, preventing fraud and sham, and eliminating delay in the trial.
In the procedural realm we fail to appreciate the distinction — and we do not think there is any real distinction — between a procedural pleading tool and a procedural evidentiary gathering tool. We say this because of the purposes of procedural tools alluded to above.
We do agree with the statement in Garrett to the effect that when the State enters its own courts as a suitor, it then becomes bound by the. rules of procedure just as much so as any other suitor, and we think it necessary in order to give effect to this observation, that the State be permitted to use the discovery tools of procedure as well as being required to abide by the pleading tools of procedure. We think Garrett, in effect, did just this.
Opinion extended.
Application for rehearing overruled.